             Case 2:18-mj-00152-EFB Document 235 Filed 11/26/19 Page 1 of 4

 1 McGREGOR W. SCOTT
   United States Attorney
 2 AUDREY B. HEMESATH
   HEIKO P. COPPOLA
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5
   CHRISTOPHER J. SMITH
 6 Associate Director
   REBECCA A. HACISKI
 7
   Trial Attorney
 8 Office of International Affairs
   Criminal Division
 9 U.S. Department of Justice
   1301 New York Avenue NW
10 Washington, D.C. 20530
   Telephone: (202) 514-0000
11
   Attorneys for Plaintiff
12 United States of America

13

14
                              IN THE UNITED STATES DISTRICT COURT
15
                                 EASTERN DISTRICT OF CALIFORNIA
16

17   IN THE MATTER OF THE EXTRADITION          CASE NO. 2:18-MJ-152 EFB
     OF OMAR ABDULSATTAR AMEEN TO
18   THE REPUBLIC OF IRAQ
                                               Date: December 4, 2019
19                                             Time: 10:00 a.m.
                                               Hon. Edmund F. Brennan
20
21

22

23

24
                                        NOTICE OF FILING
25

26

27

28
                                               1
                Case 2:18-mj-00152-EFB Document 235 Filed 11/26/19 Page 2 of 4

 1          The United States hereby files a second supplement to the request by the Republic of Iraq for the

 2 extradition of Omar Ameen. 1

 3          As the government explained in its Further Memorandum in Support of Extradition (CR 205)

 4 and its subsequent Reply (CR 229), the original extradition request and first supplement thereto amply

 5 establish probable cause that Ameen committed the murder for which his extradition is sought. Thus,

 6 the Court may certify Ameen’s extradition based solely on those documents.

 7          However, the government is submitting a second supplement, a copy of which was just recently

 8 provided to the U.S. Department of Justice, in advance of the continued extradition hearing for the

 9 Court’s awareness and consideration to the extent it may be helpful.

10          In the supplement, Judge Dihya, the Iraqi judge responsible for handling the investigation into

11 the murder of which Ameen is accused, provides information relating to an additional witness from the

12 time of the murder. Judge Dihya states that, on October 30, 2019, the FBI Legal Attaché in Baghdad

13 provided him with a summary of a statement given by an individual who has been referred to in

14 previously-filed documents as Person 1. The statement by Person 1 was given to the FBI as part of the

15 U.S. criminal investigation into Ameen.

16          In the second supplement, Judge Dihya notes that Person 1 has not yet given a statement in the

17 Iraqi proceeding against Ameen because Person 1 has received threats that he will be killed if he so

18 testifies. However, Judge Dihya states that the information provided by Person 1 to the FBI has been

19 incorporated into the evidence in the Iraqi case against Ameen, and that Person 1 will later be brought

20 before the Iraqi court.
21          Judge Dihya attaches the summary of Person 1’s statement provided to him by the FBI. 2 That

22 summary indicates that Person 1 informed the FBI that he is currently a colonel in the Tribal

23 Mobilization Forces (TMF) in Iraq and that he knew Ameen as a child. On or around the time ISIS

24 seized control of Rawah, Person 1 saw a three-vehicle ISIS convoy pass by his house as he was standing

25 outside of it. He saw Ameen, whom he knew to be an ISIS commander at that time, sitting in the

26
            1
27        A placeholder for this supplement was noted in the government’s exhibit list. See CR 207.
            2
          The government made the FBI 302 that memorializes this statement available to counsel for
28 Ameen at the outset of these extradition proceedings.
                                                        2
              Case 2:18-mj-00152-EFB Document 235 Filed 11/26/19 Page 3 of 4

 1 passenger seat of one of the vehicles. Person 1 saw the convey proceed down the street and stop near

 2 the house of Ihsan Abdulhafiz Jasim (“Ihsan”). He then heard a burst of gunfire. Because he was

 3 fearful that Ameen would try to kill him next, he fled the area. Person 1 later learned that Ihsan had

 4 been killed in the gunfire.

 5          Judge Dihya’s statement has been received and stamped by the President of the High Judicial

 6 Council. The U.S. Department of Justice understands that the second supplement to the extradition

 7 request has been sent to Iraq’s Ministry of Foreign Affairs, which is in the process of sending it to the

 8 U.S. Department of State. The version of the supplement attached hereto is an advance copy of the

 9 documents that are currently being sent through the diplomatic channel. Once those documents have

10 been certified and received by the Department of State, they will be automatically admissible in this

11 proceeding pursuant to 18 U.S.C. § 3190; however, the Court may exercise its discretion to admit the

12 advance copy as well. Santos v. Thomas, 830 F.3d 987, 1007 (9th Cir. 2016) (en banc) (“The extradition

13 court . . . has broad discretion to determine the admissibility of the evidence before it.”); Bovio v. United

14 States, 989 F.2d 255, 260 (7th Cir. 1993) (“While certification is conclusive proof that documents are

15 admissible, it is not the exclusive means of authentication. Section 3190 does not purport to be the only

16 means by which a document is admissible in extradition proceedings.”); Artukovic v. Rison, 628 F.

17 Supp. 1370, 1376 (C.D. Cal. 1986), overruled on other grounds by Lopez-Smith v. Hood, 121 F.3d 1322

18 (9th Cir. 1997) (“While [18 U.S.C.] § 3190 makes evidence certified as admissible in our courts, it is not

19 true that the Government may introduce evidence only by way of such certification.”) (emphasis in

20 original); In re Extradition of Azizi, No. 5:14-XR-90282, 2015 WL 1299791, at *6 (N.D. Cal. Mar. 20,
21 2015) (“Certification under 18 U.S.C. § 3190, however, is not the only means by which documents may

22 be admitted in extradition proceedings.”).

23          If there is any update as to the transmission of the supplement prior to the continued extradition

24 hearing scheduled for December 4, 2019, the government will provide an update to the Court.

25

26

27

28
                                                          3
           Case 2:18-mj-00152-EFB Document 235 Filed 11/26/19 Page 4 of 4

 1

 2
     Dated: November 26, 2019
 3                                        By: /s/ Rebecca A. Haciski
                                              REBECCA A. HACISKI
 4                                            Trial Attorney
                                              Office of International Affairs
 5                                            CHRISTOPHER J. SMITH
 6                                            Associate Director

 7                                              AUDREY B. HEMESATH
                                                Assistant U.S. Attorney
 8                                              HEIKO P. COPPOLA
                                                Assistant U.S. Attorney
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
                                            4
